Citation Nr: 0902445	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  07-20 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel





INTRODUCTION

The veteran had recognized guerilla service in the 
Philippines during World War II from August 1943 to October 
1945.  The veteran died in May 1985, and the appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  Subsequent rating 
actions confirmed this decisions, and apparently for this 
reason, the RO appears to have treated the appeal as arising 
from a claim to reopen.  The Board notes, however, that the 
May 2004 rating decision never became final, and the 
appellant's claim has been in appellate status since that 
time.  Thus, the Board will address the appellant's claim 
accordingly.


FINDINGS OF FACT

1.  The veteran died in May 1985, and the veteran's death 
certificate lists the cause of his death as advanced 
pulmonary tuberculosis.  No other significant conditions were 
noted as contributing to the veteran's death.

2.  At the time of his death, the veteran had no service-
connected disabilities.

3.  Pulmonary tuberculosis was not shown for years after 
service and is not medically linked to service.





CONCLUSION OF LAW

A service-connected disease or disability was neither the 
principal cause, nor a contributory cause, of the veteran's 
death.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.312 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

In the present case, VA's notice requirements were partially 
fulfilled by a letter dated in December 2003.  Furthermore, 
the May 2004 rating decision informed the appellant of the 
evidence necessary to substantiate a DIC claim for a non-
service connected condition, as the veteran had no service-
connected disabilities at the time of his death.  More 
importantly, the appellant's submitted statements reflect an 
understanding of the criteria necessary for establishing 
service connection for the veteran's cause of death.  
Accordingly, the Board concludes that any notice errors are 
harmless.

Turning next to the VA's duty to assist, the Board notes that 
the evidence reflects the RO's attempts to obtain the records 
identified by the appellant as relevant.  Medical 
certificates/statements, statements from those who indicated 
they served with the veteran, and the available service 
records have been associated with the claims file.  Moreover 
the appellant was offered the opportunity to testify at a 
hearing before the Board, but she declined.  

Under these circumstances, the Board may proceed to a 
decision on this claim.  


II.  Service Connection for the Cause of Death

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  See 38 C.F.R. § 
3.312(a).  The issue involved will be determined by the 
exercise of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  See id.

The veteran died in 1985.  In 2003, 18 years after the 
veteran's death, the appellant submitted an application for 
VA benefits as the surviving spouse of the veteran.  She 
contends that she is entitled to service connection for the 
cause of the veteran's death, which is noted on his death 
certificate as advanced pulmonary tuberculosis, because it 
had its onset during service.  At the time of his death, the 
veteran was not service connected for any disability.   

As indicated above, the veteran had recognized guerrilla 
service in the Philippines during World War II, and as such, 
there are no records of medical treatment during the actual 
period of conflict.  An affidavit signed by the veteran at 
the end of hostilities in 1945, however, shows "none" in 
the space provided for listing "Chronological Record of 
Wounds and Illnesses Incurred."  Likewise, an application 
for VA benefits submitted by the veteran himself in 1968, 
shows that in the section of the form which asks for the 
"nature of sicknesses, diseases, or injuries for which this 
claim is made and date each began," the veteran wrote, "Not 
applicable, subject veteran is able bodied and not claiming 
for compensation under this item."  

The earliest record in the claims file reflecting the 
presence of pulmonary tuberculosis, is the veteran's death 
certificate.  As indicated above, that showed the veteran 
died from advanced pulmonary tuberculosis.  Although it is 
hand written, the document appears to reflect that the 
interval between the onset of the disease, and death was 
characterized as "months."  

Eighteen years later, in September 2003, the appellant 
submitted her application for VA benefits.  In connection 
with that she submitted a release for records as may be held 
by the Veterans Memorial Medical Center for treatment of the 
veteran's tuberculosis.  That facility advised, however, that 
they had no records on file for the veteran.  Subsequently 
submitted (in 2004) were a series of Medical 
Certificates/statements signed by Dr. Ben V. Reyes.  The 
first certificate begins in the present tense, commenting 
that the veteran "is an in and out patient" under this 
physician's care for "far advance PTB" (pulmonary 
tuberculosis), but then includes a final comment that his 
treatment started in "Jan up to May 1985."  A later 
certificate revises the period of treatment as from the late 
1970's to the early 1980's, and includes what is 
characterized as "Remarks" that apparently recounts a 
history of the veteran spitting blood and coughing up blood 
streaked sputum while "in the active status ... in the 
service," from which Dr. Reyes offers the conclusion the 
veteran "was suffering already of PTB.  So the cause of his 
death is service connected."  Two subsequent statements from 
Dr. Reyes, essentially repeat the content of his first two 
certificates.  

Also submitted in connection with the claim was a September 
2004 joint affidavit signed by two individuals who reportedly 
served with the veteran during World War II.  Their 
statement, however, merely advises that the veteran "was 
often hospitalized at the submerged PCAO Medical Center at 
old Pantabangan, Nueva Ecija  due to pulmonary problem."  
Since this document provides no dates for when these 
hospitalizations occurred, it offers no meaningful 
information for the resolution of this appeal.  

As to the statements from Dr. Reyes, it is clear he has no 
personal knowledge of the veteran's condition earlier than 
the late 1970's since that was when he apparently first 
started treatment of the veteran.  Therefore, a history of 
the illness prior to that would have necessarily come from 
another source, likely the veteran.  A report by the veteran 
in the 1970's that he had PTB during his World War II service 
is contradicted by his 1945 affidavit and his 1968 
application for VA benefits.  Therefore, the history that Dr. 
Reyes reports is not considered credible.  

Given the foregoing, the evidence is considered to show the 
onset of PTB many years after service, with nothing credibly 
linking it to service.  Therefore, a basis upon which to 
establish service connection for the cause of the veteran's 
death has not been presented, and the appeal is denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


